TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-22-00306-CV


                                          S. D., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-20-005676, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S. D. filed his notice of appeal on May 20, 2022. The appellate record

was complete on June 21, 2022, making appellant’s brief due on July 11, 2022. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Sarah Best to file appellant’s brief no later than July 28, 2022. If

the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on July 15, 2022.



Before Chief Justice Byrne, Justices Triana and Smith